DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 8, 9, 16-18 have been amended. Claims 2 and 10 have been cancelled.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 
 Response to Arguments
4.	Applicant’s arguments, filed 12/16/2020, with respect to rejection of pending claims under 35 U.S.C.102 have been fully considered and are persuasive.  The rejections of claims 1, 3-9, and 11-18 has been withdrawn. 

Allowable subject matter 
5.	Based on the foregoing reasons, Claims 1, 3-9, and 11-18 filed 11/16/2020, are allowed.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an image processing apparatus, method, and a non-transitory computer readable medium configured to generate a texture image of a viewpoint 

7.	Closest prior art of NIEMELA et al. (US 20170280133 A1); Han et al. (US 20030001838 A1); O'Keefe et al. (US 20150332464 A1); LAKSHMAN et al. (US 20180359489 A1); BAIK (US 20130162634 A1); TSUKUBA et al. (US 20170142442 A1); IKAI et al. (US 20180367782 A1) either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486  
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486